Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1)	Applicant’s amendments to the claims filed 02/09/2021 are accepted. Claims 17, 22, 24, 40, and 42-45 are amended.
Response to Arguments
2)	Applicant’s arguments, see page 7, section titled “Rejection Under 35 U.S.C. §112, Second Paragraph”, filed 02/09/2021, with respect to claims 17-18, 20, 22-24, 32, and 40-45 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of claims 17-18, 20, 22-24, 32, and 40-45 have been withdrawn. 
Applicant’s arguments, see page 7, section titled “Rejection Under 35 U.S.C. §112, Fourth Paragraph”, filed 02/09/2021, with respect to claims 18 and 20 have been fully considered and are persuasive. The 35 U.S.C. 112(d) rejections of claims 18 and 20 have been withdrawn.
EXAMINER’S AMENDMENT
3)	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Frank Rosenberg (Reg. No. 37068) on 02/18/2021.

Claim 17, line 20, “the central cylindrical wherein” is amended to “the central cylindrical orifice wherein”
Claim 17, line 28, “wherein the proximal end of the plunger rod” is amended to “wherein the plunger rod”
Claim 18, lines 1-5, “type (a), wherein the helical threads…in the second portion.” is amended to “type (a).”
Claim 20, lines 1-6, “type (b), wherein the helical grooves…in the second portion.” is amended to “type (b).”
Claim 24, line 9, “a distal end” is amended to “a distal end of the combination compression and torsion spring”
Claim 24, line 10, “a proximal end” is amended to “a proximal end of the combination compression and torsion spring”
Claim 24, line 12, “proximal tip (71) that abuts a surface of a plunger cap and a restricted neck portion (71a);” is amended to “proximal tip that abuts a surface of a plunger cap and a restricted neck portion;”
Claim 24, line 14, “a plunger cap” is amended to “the plunger cap”
Claim 24, line 20, “(71) that abuts a surface of a plunger cap and a restricted neck portion (71a);” is amended to “that abuts a surface of a plunger cap and a restricted neck portion;”
Claim 24, line 22, “a plunger cap” is amended to “the plunger cap”
Claim 24, line 24, “a distal end” is amended to “a distal end of the combination compression and torsion spring”
Claim 24, line 25, “a proximal end” is amended to “a proximal end of the combination compression and torsion spring”
Claim 32, line 2, “helical thread” is amended to “helical threads”
Claim 40, lines 8-9, “helical in a first portion that turn” is amended to “helical, that in a first portion turn”
Claim 40, line 10, “the screw having helical threads” is amended to “the screw,”
Allowable Subject Matter
4)	Claims 17-18,20,22-24,32 and 40-45 are allowed.
REASONS FOR ALLOWANCE
5)	The following is an examiner’s statement of reasons for allowance:
Regarding claim 17, portion (a), the closest prior art of record is Ekman. While Ekman teaches an elongate outer case (Fig. 1A; 2) having a distal end (D) and a proximal end (P); a plunger movement assembly (PMA) comprising: a screw (Fig. 1A; 14) axially disposed within the outer casing; the screw having helical threads (Fig. 1A; 15); a nut (Fig. 5A; 13) wherein the nut has a pin or pins that ride in the threads of the screw [Page 21, line 15 – Page 22, line 19]; wherein the helical threads of the screw are external (as shown in Fig. 1A) and the nut is disposed around the screw (as shown in Fig. 1A); a compression spring (Fig. 1A; 11) that is connected at a distal end of the compression spring to the elongate proximal casing [Page 18, lines 23-24] and at a distal end of the compression spring to the nut [Page 18, lines 24-25]; and a plunger rod (Fig. 1A; 8) connected to the proximal end of the nut (through Fig. 1A; 14); and a syringe (Fig. 1A; 5) adapted for containing a medicament (Fig. 1A; M) attached to the elongate outer casing (through Fig. 1A; 3); and wherein the proximal end of the plunger 
	Adams teaches the use of a combination compression and torsion spring in order to provide bother torsional force and axial force during the release of the spring [Page 18, lines 16-23]. However, Adams fails to teach, alone or in combination, wherein the screw having helical threads comprises threads in a first portion that turn in a first direction, and that turn in a second direction in a second portion; wherein the nut turns in the first direction in the first portion and in the second direction in the second portion. 
Through scrutiny of Fig. 1A of Ekman, and the specification of Adams, there is no viable motivation to have a screw having helical threads in a first portion that turns in a first direction, and that turn in a second direction in a second portion or to have the nut turn in the first direction in the first portion and in the second direction in the second portion. Therefore, Ekman in view of Adams cannot be reasonably interpreted to disclose the helical threads and nut as claimed.
Regarding claim 17, portion (b), the closest prior art of record is McLoughlin. While McLoughlin teaches an injector apparatus (as shown in Fig. 3) comprising: an elongate outer casing (Fig. 3; 28) having a distal end (as shown in Annotated Fig. 3) and a proximal end (as shown in Annotated Fig. 3); a plunger movement assembly 
Adams teaches the use of a combination compression and torsion spring in order to provide bother torsional force and axial force during the release of the spring [Page 18, lines 16-23]. However, Adams fails to teach, alone or in combination, wherein the helical grooves of the nut comprise grooves in a first portion that turn in a first direction, and that turn in a second direction in a second portion; and wherein the screw flange turns in the first direction in the first portion and in the second direction in the second portion.

Regarding claim 24, portion (a), the closest prior art of record is Ekman. While Ekman teaches an elongate outer case (Fig. 1A; 2) having a distal end (D) and a proximal end (P); a plunger movement assembly (PMA) comprising: a screw (Fig. 1A; 14) axially disposed within the outer casing; the screw having helical threads (Fig. 1A; 15); a nut (Fig. 5A; 13) wherein the nut has a pin or pins that ride in the threads of the screw [Page 21, line 15 – Page 22, line 19]; wherein the helical threads of the screw are external (as shown in Fig. 1A) and the nut is disposed around the screw (as shown in Fig. 1A); a compression spring (Fig. 1A; 11) that is connected at a distal end of the compression spring to the elongate proximal casing [Page 18, lines 23-24] and at a distal end of the compression spring to the nut [Page 18, lines 24-25]; and a plunger rod (Fig. 1A; 8) connected to the proximal end of the nut (through Fig. 1A; 14); and a syringe (Fig. 1A; 5) adapted for containing a medicament (Fig. 1A; M) attached to the elongate outer casing (through Fig. 1A; 3); and wherein the proximal end of the plunger rod is slidably disposed within the syringe (as shown in Figs. 4A-7A); Ekman fails to teach wherein the plunger rod has a proximal tip that abuts a surface of a plunger cap and a restricted neck portion; and wherein the plunger cap has a distal end having flanges that project inwardly toward the central axis wherein a proximal end of the plunger rod is rotatably disposed within the plunger cap by a jewel bearing.

Through scrutiny of Fig. 1A of Ekman, and the specification of Adams, there is no viable motivation to have the plunger rod has a proximal tip that abuts a surface of a plunger cap and a restricted neck portion; and wherein the plunger cap has a distal end having flanges that project inwardly toward the central axis wherein a proximal end of the plunger rod is rotatably disposed within the plunger cap by a jewel bearing. Therefore, Ekman in view of Adams cannot be reasonably interpreted to disclose the plunger rod and plunger cap as claimed.
Regarding claim 24, portion (b), the closest prior art of record is McLoughlin. While McLoughlin teaches an injector apparatus (as shown in Fig. 3) comprising: an elongate outer casing (Fig. 3; 28) having a distal end (as shown in Annotated Fig. 3) and a proximal end (as shown in Annotated Fig. 3); a plunger movement assembly (PMA), comprising: a nut (Fig. 3; 21) comprising an axial central cylindrical orifice having helical grooves (Fig. 3; 52 and 56) [Page 26, lines 22-26]; a screw flange (Fig. 3; 42 and 43) disposed within the central cylindrical orifice having a pin or pins (Fig. 3; 55) that ride in the helical grooves; a plunger rod (Fig. 3; 16) connected to the screw flange; and a torsion spring (Fig. 3; 40) that is connected at a distal end of the torsion spring to 
Adams teaches the use of a combination compression and torsion spring in order to provide bother torsional force and axial force during the release of the spring [Page 18, lines 16-23]. However, Adams fails to teach, alone or in combination, wherein the plunger rod has a proximal tip that abuts a surface of a plunger cap and a restricted neck portion; and wherein the plunger cap has a distal end having flanges that project inwardly toward the central axis wherein a proximal end of the plunger rod is rotatably disposed within the plunger cap by a jewel bearing.
Through scrutiny of Fig. 3 of McLoughlin, and the specification of Adams, there is no viable motivation to have the plunger rod has a proximal tip that abuts a surface of a plunger cap and a restricted neck portion; and wherein the plunger cap has a distal end having flanges that project inwardly toward the central axis wherein a proximal end of the plunger rod is rotatably disposed within the plunger cap by a jewel bearing. 
Regarding claim 40, the closest prior art is Ekman. While Ekman teaches a method comprising providing a driving force that moves a plunger (Fig. 1A; 8) along an axis from a distal position toward a proximal position down a syringe (Fig. 1A; 5) [Page 18, lines 10-12]; wherein a compression spring (Fig. 1A; 11) is attached at a distal end to a first surface (Fig. 1A; 2) and at a proximal end to a second surface (Fig. 1A; 13) [Page 18, line 21 – Page 19, line 5]; wherein the second surface moves with the plunger [Page 18, line 30 – Page 19, line 8; Page 21, lines 9-14]; wherein the second surface is on a nut (Examiner interprets the second surface to be on a nut because the second surface is part of the nut) such that the spring is attached to the nut (as shown in Fig. 1A) [Page 21, line 15 – Page 22, line 19]; and wherein the nut has a pin or pins that ride in the threads of a screw (Fig. 1A; 14) having helical threads (Fig. 1A; 15); Ekman is silent to providing a screw wherein the screw comprises external threads that are helical, that in a first portion turn in a first direction, and that turn in a second direction in a second portion; the nut turning in the first direction in the first portion and in the second direction in the second portion; the spring being a combination compression and torsion spring; wherein the spring provides a torque having a force component that is perpendicular to the axis and is in a direction in which the pin or pins ride toward the proximal position; and wherein the combination of the energy stored in compression and torsion is released in a prescribed manner based on the distance between the distal and proximal positions.
Adams teaches the use of a combination compression and torsion spring in order

Through scrutiny of Fig. 1A of Ekman, and the specification of Adams, there is no viable motivation to have a screw having helical threads in a first portion that turns in a first direction, and that turn in a second direction in a second portion or to have the nut turn in the first direction in the first portion and in the second direction in the second portion. Therefore, Ekman in view of Adams cannot be reasonably interpreted to disclose the helical threads and nut as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        

/THEODORE J STIGELL/           Primary Examiner, Art Unit 3783